Citation Nr: 1454488	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a higher initial rating for service-connected folliculitis, evaluated as noncompensably disabling prior to March 4, 2014, and 30 percent disabling on and after March 4, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from November 1972 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran was afforded a May 2013 hearing before the undersigned.  A copy of the hearing transcript has been associated with the Virtual VA paperless claims processing system (efolder).  

This matter was previously before the Board in November 2013 at which time it was remanded for additional development.  It is now returned to the Board. 

In the March 2014 rating decision, the RO increased the disability rating for the service-connected folliculitis to 30 percent, effective March 4, 2014.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  Although a higher rating has been assigned for the Veteran's folliculitis, the issue remains in appellate status as the maximum initial rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Lastly, the Board notes that the Veteran's Social Security Administration (SSA) records have been associated with the Veteran's VBMS paperless claims folder since the most recent Supplemental Statement of the Case (SSOC) was issued in March 2014.  This evidence was not accompanied by a waiver and has not yet been considered by the Agency of Original Jurisdiction (AOJ).  If a Statement of the Case (SOC) or SSOC is prepared before the receipt of additional evidence, an SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2014), unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a) (2014).  In this case, the medical records reflect recent treatment for the Veteran's other health-related issues which are not on appeal before the Board.  As these records focus on the current nature and severity of the Veteran's psychiatric and musculoskeletal problems, they are not pertinent as to whether the Veteran is entitled to a higher evaluation for his service-connected folliculitis.  Thus, there is no prejudice to the Veteran in the Board rendering the following decision.  


FINDINGS OF FACT

1.  For the period prior to March 4, 2014, the Veteran's service-connected folliculitis does not affect at least 5 percent of the entire body, or at least 5 percent of exposed areas of the body, and at no time during the appeal period has it required intermittent systemic, as opposed to merely topical, therapy, such as with use of corticosteroids or other immunosuppressive drugs; his folliculitis has not been shown to result in disfigurement or scarring.  

2.  For the period on and after March 4, 2014, the Veteran's service-connected folliculitis has not affected more than 40 percent of the entire body or more than 40 percent of exposed areas of the body, and at no time during the appeal period has it required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs within the past 12-month period.  

3.  For the period on and after March 4, 2014, the Veteran's service-connected folliculitis has not been manifested by burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement; nor has it been manifested by burn scar(s) or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, or superficial and nonlinear, in an area exceeding 144 square inches; nor has it been manifested by unstable or painful scars that cause limited motion.  


CONCLUSIONS OF LAW

1.  For the period prior to March 4, 2014, the criteria for an initial compensable disability rating for folliculitis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7806 (2014).  

2.  For the period on and after March 4, 2014, the criteria for an initial disability rating in excess of 30 percent for folliculitis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for a skin disability was initially granted in the February 2011 rating decision.  He was subsequently assigned a higher staged rating in the March 2014 rating decision.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes that VA's duty to assist the Veteran in the development of his claim has been satisfied.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's current claim.  

Pursuant to the November 2013 Board remand instructions, the Veteran's more recent post-service treatment records issued at the Leavenworth and Wichita VA Medical Center (VAMCs), and dated from December 2010 to April 2014, as well private treatment record dated in March 2012 and issued by L.W., M.D. have been associated with the Veteran's VBMS claims file and were reviewed by the RO and the Board in connection with the Veteran's claim.  Additionally, the Veteran has submitted written statements and provided credible testimony in support of his appeal, and neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations in connection to his skin disorder in December 2010, and more recently, in March 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examinations fully address the rating criteria that is relevant to rating the disability in this case.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

In this case, the Veteran's service connected folliculitis has been assigned two disability ratings throughout the duration of the appeal, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  Specifically, the Veteran was assigned a noncompensable disability rating for his service-connected skin disorder from June 14, 2010 to March 4, 2014, and a 30 percent disability rating from March 4, 2014.  The Veteran claims that his service-connected skin disability warrants a higher initial rating for the entire duration of the appeal. 

When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved.  The last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2014).  Here, the Veteran's disability is not specifically listed in the rating schedule and is therefore rated analogous to a disability in which not only the functions are affected, but the anatomical location and symptoms are closely related.  Under DC 7806, a noncompensable evaluation is provided for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2014).  A 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  Lastly, a 60 percent evaluation is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.  The regulatory provisions also indicate that the skin disorder could be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

Diagnostic Code 7800 provides that burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  Note (1) to Diagnostic 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation.  Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation.  Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  

Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  

Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and §4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  

Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic 7800 (2014).  

Diagnostic Code 7801 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and the area of which covers at least 6 square inches but less than 12 square inches.  A 20 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 12 square inches but less than 72 square inches.  A 30 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches.  A 40 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic 7801 (2014).  

Diagnostic Code 7802 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, the area of which covers 144 square inches (299 sq. cm) or greater.  38 C.F.R. § 4.118, Diagnostic 7802 (2014).  

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic 7804 (2014).  

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Historically, the Veteran's service treatment records reflect that he first presented at the Navy Regional Medical Center with complaints of folliculitis in December 1972.  He was thereafter instructed not to shave for a period of seven days.  

The Veteran filed a claim for service connection for folliculitis in June 2010, and was afforded a VA dermatological evaluation in December 2010.  During this evaluation, the Veteran provided his medical history and reported that his skin condition first began when he started shaving in the military.  According to the Veteran, he was allowed to skip the shaving requirement for periods at a time, which appeared to help with his symptoms.  The Veteran reported to have intermittent flare-ups of folliculitis, and further reported to experience irritation with shaving.  Upon physical examination of the Veteran's skin, the examiner noted that less than 5 percent of the Veteran's exposed areas, to include his head, face, neck, and hands, and less than 5 percent of the total body area was affected by his folliculitis.  The examiner further observed no current active skin lesions, and noted that the Veteran currently had a beard, and as such, there was no evidence of scarring.  Based on her evaluation of the Veteran, the VA examiner diagnosed him with having folliculitis from shaving, and determined this to be the same condition the Veteran suffered from in the military.  According to the examiner, the folliculitis recurred on an intermittent basis whenever he shaved.  She went on to provide the underlying cause behind the development of folliculitis, and noted that beard folliculitis is often referred to as pseudofolliculitis because it is a reaction to curly in-grown hair rather than an infection.  She further noted that treatment of this condition is not always successful, but following a certain regimen, to include discontinuing shaving; dislodging, unseating or picking out with a needle any visible ingrown hairs residing beneath the skin; and taking oral antibiotics if there is a great deal of inflammation, can be beneficial.  

Private treatment records issued by the Veteran's treatment provider, Dr. W., and dated in March 2012, reflect that the Veteran was seen at her office with complaints of bumps on his neck of several years duration, and an itchy abdomen of several months duration.  Dr. W. described the Veteran's pseudofolliculitis barbae as being actively "scruffy" and noted that the Veteran looked good.  Dr. W. noted that she had printed a shave technique for the Veteran, and recommended that he use an aqua glycolic cleanser, and grow a beard.  Dr. W. further recommended that the Veteran bathe in temperatures that were not too hot or long, use mild soap and pat 'dry," and to use a Triamcinolone cream or moisturizer to help alleviate symptoms of itchiness.  

During his May 2013 hearing, the Veteran testified that activities such as shaving serve to precipitate his skin flare-ups, and he avoids going out in front of large groups of people whenever experiencing one of these flare-ups.  The Veteran further testified that he had grown a beard off and on throughout the years in an attempt to cover up his skin problems.  The Veteran also reported to experience scarring as a result of his folliculitis.  See May 2013 Hearing Transcript, 
pp. 4-7.  

An October 2013 VA treatment report reflects that physical evaluation of the Veteran's skin was negative for any signs of a rash or itching.  

The Veteran was afforded another VA dermatological examination in March 2014, at which time the examiner reviewed the Veteran's medical history, and noted that he was required to start shaving while he was in the military.  The Veteran reported to use an electric trimmer for his beard, and further noted that he was currently experiencing some irritation around his beard because he used the trimmer on the way to his examination.  The Veteran also reported to have residual scarring from previous flare-ups caused by shaving.  According to the Veteran, he shaves about once a month, and he always experiences flare-ups of this disorder within a day or two after shaving.  When asked whether the Veteran's skin condition causes scarring or disfigurement of the head, face, or neck, the examiner indicated that it did.  When asked whether the Veteran had any systemic manifestations due to any skin diseases, the examiner marked that he did not.  The examiner did note that the Veteran used over-the-counter lotion for a period of less than 6 weeks to help alleviate any stinging experienced as a result of shaving.  According to the examiner, the Veteran had not undergone or received any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  On physical examination, the examiner noted that between twenty to forty percent of the Veteran's exposed areas, and less than five percent of the Veteran's total body area had been affected by his folliculitis.  Based on her evaluation of the Veteran, the examiner diagnosed him with having pseudofolliculitis 

In light of the fact that the Veteran's folliculitis caused scarring or disfigurement of the head, face, or neck, he underwent another examination in connection to this condition, during which time the examiner specifically noted that the Veteran had scars on his neck as a result of his folliculitis.  When asked whether any of the scars of the head, face, or neck were painful, unstable (with frequent loss of covering of skin over the scar), or due to burns, the examiner indicated that they were not.  Physical examination of the scar, and review of the photographs provided at the time of the examination, reflected the scar to be "[o]n face/neck R/T [pseudofolliculities barbae] (from shaving)."  The examiner observed no signs of elevation, depression, adherence to underlying tissue, or missing underlying soft tissue when evaluating the scar, but did observe abnormalities in the pigmentation or texture of the head, face, or neck when describing the scar.  According to the examiner, the scar covered a total area of 24 to 30 centimeters (cm), and did not result in distortion of the facial features and tissue loss of the head, face and neck.  When asked whether there was gross distortion or asymmetry of facial features or visible or palpable tissue loss, the examiner indicated that there was not.  The examiner further noted that the Veteran's scars or disfigurement of the head, face, or neck did not result in any limitation of function.

A.  For the period prior to March 4, 2014

Based on the lay and medical evidence of record, the Board finds that an initial compensable rating is not warranted for the period prior to March 4, 2014.  The available evidence shows that the Veteran's folliculitis affects less than 5 percent of the entire body and less than 5 percent of exposed area, and there is nothing in the evidence to show that he uses any intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for his folliculitis.  In this regard, although the December 2010 VA examiner noted that oral antibiotics may be helpful for a patient experiencing a great deal of inflammation associated with his folliculitis, she did not prescribe the Veteran with any medication, as he did not have any current active skin lesions at the time of the examination.  Also, Dr. W. only prescribed the Veteran with topical medication for his folliculitis.  Without evidence demonstrating that the Veteran's folliculitis affects at least 5 percent of the entire body or of the exposed areas, or that it requires systemic therapy such as corticosteroids or other immunosuppressive drugs, a compensable rating under DC 7806 is not warranted for the period prior to March 4, 2014.  See 38 C.F.R. § 4.118, DC 7806

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  As previously noted above, the rating criteria under Diagnostic Code 7806 instructs to rate as disfigurement of the head, face or neck or scars, depending upon the predominant disability.  

Here, the Board finds that Diagnostic Codes 7800 - 7804 are not applicable because there is simply no indication in the available medical evidence of record for the period prior to March 4, 2014 that the Veteran has burn scars or scarring and/or disfigurement of any kind on his face, neck or body as a result of his service-connected folliculitis.  As previously discussed above, the December 2010 VA examiner observed no evidence of scarring upon physical examination of the Veteran.  With respect to Diagnostic Code 7800, there is no indication in the available medical evidence of record that the Veteran's folliculitis has been manifested by any of the eight characteristics of disfigurement.  As such, an initial compensable rating is not warranted under this code.  With respect to Diagnostic Code 7801, there is nothing in the medical evidence to show that the Veteran's skin disorder resulted in a scar covering at least 6 square inches during this time period.  As such, an initial compensable rating is not warranted under this code.  With respect to Diagnostic Codes 7802, there is nothing in the medical evidence to show that the Veteran's folliculitis resulted in a scar covering an area or areas of 144 square inches or greater.  As for Diagnostic Code 7804, there is nothing in the medical evidence to show that the Veteran's folliculitis resulted in one or two scars that are unstable or painful.  Finally, with respect to Diagnostic Code 7805, there is no evidence of record indicating that the Veteran suffers a limitation of function as a result of his folliculitis.  Therefore, Diagnostic Code 7805 is inapplicable.  Based on the rating criteria, the Veteran is not entitled to an initial compensable evaluation under Diagnostic Codes 7800 - 7805 for the period prior to March 4, 2014.  

B.  For the period on and after March 4, 2014

Based on the available evidence of record, the Board finds that for the period on and after March 4, 2014, an initial rating in excess of 30 percent is not warranted under Diagnostic Code 7806.  In this regard, there is simply no clinical evidence of record demonstrating that the Veteran's folliculitis covered more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  Nor is there any evidence that the Veteran has been prescribed or required to use constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the previous 12-month period.  Based on the March 2014 VA examination findings, the Veteran had received and used topical medication in connection to his folliculitis for a period of less than six weeks during the past 12 month period, and specifically appears to have used an over-the-counter lotion to help alleviate any stinging due to shaving.  Also VA treatment records during this time period are clear for any indication that the Veteran received systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin symptoms.  As such, an initial evaluation in excess of 30 percent is not warranted under Diagnostic Code 7806 for the period on and after March 4, 2014.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2014).  

The Board acknowledges that the Veteran has been granted a separate compensable (10 percent) rating for scars of the head, face, or neck as a result of his folliculitis, under Diagnostic Code 7800, effective March 4, 2014.  Indeed, there is nothing in the evidence of record to reflect that a separate rating for the scars of the head, face, or neck is warranted prior to this date because of the evidence of record was absent any findings of scars on the head, face, or neck prior to the March 4, 2014 VA examination.  Furthermore, the Veteran is not entitled to an initial evaluation in excess of 30 percent for the period on and after March 4, 2014 under Diagnostic Code 7800 because the evidence of record does not demonstrate that the Veteran's folliculitis has been manifested by burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck; or other disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or; with four or five characteristics of disfigurement.  With respect to Diagnostic Code 7801, there is nothing in the medical evidence to show that the Veteran's skin disorder covered an area exceeding 144 square inches to warrant a 40 percent disability rating during this time period.  In addition, Diagnostic Code 7802 has a maximum rating criteria of 10 percent, and Diagnostic Code 7804 has a maximum rating criteria of 30 percent.  As such, the Veteran cannot receive an higher initial evaluation in excess of 30 percent for the period on and after March 4, 2014 under these codes.  Further, the Veteran was not shown to have any limitation of motion or limitation of function as a result of his tinea corporis and cruris.  Indeed, the March 2014 VA examiner noted that the Veteran's scars did not result in any limitation of function.  Therefore, Diagnostic Code 7805 is also inapplicable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions under 38 C.F.R. § 3.321(b)(1).  The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Moreover, the RO has already granted the Veteran's claim for total disability based on individual unemployability, as reflected in the June 2014 rating decision.  Since the application of the regular schedular standards has resulted in a total rating, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation need not be considered


ORDER

For the period prior to March 4, 2014, entitlement to an initial compensable rating for service-connected folliculitis is denied.  

For the period on and after March 4, 2014, entitlement to an initial rating in excess of 30 percent for service-connected folliculitis is denied.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


